                                UNITED STATES DISTRICT COURT                                    JS6
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
      Case No.       2:20-CV-09520-RGK-SK                                    Date    October 20, 2020
      Title          FERNANDO PALOMO v. FCA US LLC



 Present: The                  R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
     Joseph Remigio (Not Present)                        Not Reported                           N/A
               Deputy Clerk                       Court Reporter / Recorder                   Tape No.
              Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                       Not Present                                            Not Present
 Proceedings:               (IN CHAMBERS) Order Re: Order Remanding Action to State Court

       On September 9, 2020, Fernando Palomo (“Plaintiff”) filed a Complaint against FCA US LLC
(“Defendant”) alleging violations of the Song-Beverly Warranty Act and Magnuson-Moss Warranty
Act.

      On October 16, 2020, Defendant removed the action to federal court alleging jurisdiction on the
grounds of federal question and diversity of citizenship. Upon review of Defendant’s Notice of
Removal, the Court hereby remands the action for lack of subject matter jurisdiction.

A.       Federal Question Jurisdiction

         Pursuant to 28 U.S.C. § 1331, a district court shall have original jurisdiction over any civil action
“arising under the Constitution, laws, or treaties of the United States.” A federal question claim brought
under the Magnuson-Moss Warranty Act also requires that the amount in controversy exceeds “$50,000
(exclusive of interests and costs) computed on the basis of all claims to be determined in this suit.” 15
U.S.C. § 2310(d)(3)(B). After a plaintiff files an action in state court, the defendant attempting to
remove the action bears the burden of proving the amount-in-controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553–54 (2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Gaus v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).
         Courts must “strictly construe the removal statute against removal jurisdiction” and remand an
action “if there is any doubt as to the right of removal in the first instance.” Id. at 566.

       Plaintiff seeks restitution for all money paid, incidental and consequential damages, and
reasonable attorneys’ fees. In the Notice of Removal, Defendant asserts that Plaintiff’s Magnuson-Moss
claim arises out of federal law and that the amount in controversy exceeds $50,000. In support,
Defendant states that Plaintiff seeks damages of $141,324.93 in actual damages and civil penalties.
     CV-90 (06/04)                        CIVIL MINUTES - GENERAL                               Page 1 of 2
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
       Case No.        2:20-CV-09520-RGK-SK                                   Date     October 20, 2020
       Title           FERNANDO PALOMO v. FCA US LLC

        Defendant’s arguments, however, fail. A review of Defendant’s evidence shows only that
Plaintiff entered into an installment sale contract with Defendant on August 2016 for total sale price of
$47,108.31 (Abukasis Decl., Ex. 2.) Although Defendant sets forth the total price over the term of the
contract, this amount does not necessarily reflect the amount in controversy. Plaintiff requests restitution
for all money paid to Defendant; yet Defendant fails to indicate an amount of payments made.
Additionally, the value that Plaintiff is eligible to recover is reduced to account for Plaintiff’s use of the
vehicle. See Tokmakova v. Volkswagen Group of America, Inc., 2012 WL 12952629, at * 2–3 (C.D. Cal.
Aug. 1, 2012). Defendant also fails to indicate the number of miles Plaintiff drove. Without this
information, the Court is left with considerable doubt as to the amount in controversy. See id., at *7.

        Defendant also supports removal with Plaintiff’s request for attorneys’ fees and also with the
civil penalties available under the Song-Beverly Act. However, attorneys’ fees are “costs and interests”
within the definition of the Act and are therefore excluded from the calculation. Accord Moreno, 2010
U.S. Dist. LEXIS 3672, at *3 n.9 (D. Ariz. Jan. 15, 2010) (citing Ansari v. Bella Automotive Group,
Inc., 145 F.3d 1270, 1271–72 (11th Cir. 1998) (collecting authorities)). Moreover, while civil penalties
are available for willful failure to comply with the Song-Beverly Act, Defendant has not offered any
evidence to support such an award.

        Accordingly, the Court finds that Defendant has not plausibly alleged, or satisfied its burden of
demonstrating by a preponderance of the evidence, that the amount in controversy meets the
jurisdictional requirement in the Magnuson-Moss Warranty Act.

B.        Diversity Jurisdiction

       Pursuant to 28 U.S.C. § 1332, a district court shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount in controversy that
exceeds $75,000.

        For the reasons explained above, the Court finds that Defendant has not satisfied its burden
plausibly alleging or demonstrating that the amount in controversy exceeds $75,000 for diversity
jurisdiction. Defendant’s assertions regarding the vehicle’s total price, attorneys’ fees, and civil
penalties are merely speculative.

          In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

                      IT IS SO ORDERED.

                                                                                                 :
     cc: Los Angeles County Superior Court, 20STCV34298
                                                                    Initials of Preparer                  jre



      CV-90 (06/04)                       CIVIL MINUTES - GENERAL                                Page 2 of 2
